This appeal has been pending in this court since November 23, 1917. No brief has been filed in behalf of plaintiffs in *Page 680 
error, nor was an appearance made to orally argue the cause when the same was set for submission.
The court has examined the record, and finds the proceedings regular in every respect. The evidence conclusively sustains the conviction; and, as no defense was interposed in the trial court, apparently this appeal was taken merely for the purpose of delay.
The judgment of conviction as to each defendant is affirmed.